Case 2:20-cv-04354-GRB-SIL Document 28-1 Filed 11/16/20 Page 1 of 3 PageID #: 470




                EXHIBIT A
                                                  Case 2:20-cv-04354-GRB-SIL Document 28-1 Filed 11/16/20 Page 2 of 3 PageID #: 471


Nikola Corporation (NKLA)
Class Period: March 3, 2020 to October 15, 2020
(Includes 90-Day Sales @ Statutory Pricing)                                                                                                                                                                    32-Day
                                                                                                                                                                                                              Mean Price
                                                                                                                                                                             End-of-Class    Post-Class       $20.1452
                                                                     Purchase                                            Sales                                                  Shares          Shares        Estimated      Estimated
Plaintiff                         Security Description                 Date        Shares     Price      Amount          Date         Shares        Price      Amount          Retained        Retained         Value        Gain(Loss)

Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      5,000   $49.7900      ($248,950)    9/14/2020      (10,000)   $29.1000     $291,000
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      5,000   $49.7100      ($248,550)    9/14/2020      (10,000)   $28.8000     $288,000
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      5,000   $49.5100      ($247,550)    9/14/2020      (10,000)   $29.1600     $291,600
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      5,000   $49.9100      ($249,550)    9/14/2020      (10,000)   $29.2200     $292,200
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      5,000   $49.8100      ($249,050)    9/14/2020      (10,000)   $29.3800     $293,800
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      5,000   $49.6700      ($248,350)    9/14/2020      (10,000)   $29.1400     $291,400
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      5,000   $49.5600      ($247,800)    9/14/2020      (10,000)   $29.1500     $291,500
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      5,000   $49.4700      ($247,350)    9/14/2020      (10,000)   $28.9000     $289,000
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      5,000   $49.8800      ($249,400)    9/14/2020      (10,000)   $29.2200     $292,200
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      5,000   $49.7000      ($248,500)    9/14/2020      (10,000)   $29.1700     $291,700
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      3,000   $50.3900      ($151,170)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      3,000   $50.4600      ($151,380)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      3,000   $50.5600      ($151,680)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      3,000   $50.5000      ($151,500)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      3,000   $50.7200      ($152,160)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      3,000   $50.7400      ($152,220)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      3,000   $50.5000      ($151,500)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      3,000   $50.5400      ($151,620)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      3,000   $50.4200      ($151,260)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      3,000   $50.4200      ($151,260)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      2,000   $50.0700      ($100,140)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      2,000   $50.3400      ($100,680)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      2,000   $50.4700      ($100,940)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      2,000   $50.1900      ($100,380)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      2,000   $49.8700       ($99,740)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      2,000   $49.9500       ($99,900)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      2,000   $50.4200      ($100,840)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      2,000   $50.4300      ($100,860)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      2,000   $50.7200      ($101,440)
Chau, Vincent (Vi Kinh)           Common Stock                          9/8/2020      2,000   $50.6600      ($101,320)
Chau, Vincent (Vi Kinh)           Common Stock                                      100,000               ($5,007,040)                  (100,000)               $2,912,400         100,000                0                    ($2,094,640)

Mersho, George                    Common Stock                          9/3/2020    100,000   $36.6600    ($3,666,000)     9/8/2020          (29)   $49.4600        $1,434
Mersho, George                    Common Stock                          9/3/2020        300   $36.5300       ($10,959)     9/8/2020         (403)   $49.3300       $19,880
Mersho, George                    Common Stock                          9/3/2020          1   $36.5600           ($37)     9/8/2020         (700)   $49.3200       $34,524
Mersho, George                    Common Stock                          9/3/2020        585   $36.5800       ($21,399)     9/8/2020         (479)   $49.5300       $23,725
Mersho, George                    Common Stock                          9/3/2020        200   $36.5218        ($7,304)     9/8/2020         (714)   $49.5000       $35,343
Mersho, George                    Common Stock                          9/3/2020        514   $36.5999       ($18,812)     9/8/2020       (4,200)   $49.3100      $207,102
Mersho, George                    Common Stock                          9/3/2020      7,900   $36.6000      ($289,140)     9/8/2020       (3,672)   $49.3000     $181,030
Mersho, George                    Common Stock                          9/3/2020      1,801   $36.5400       ($65,809)     9/8/2020         (200)   $49.4900        $9,898
Mersho, George                    Common Stock                          9/3/2020      1,584   $36.5100       ($57,832)     9/8/2020       (2,319)   $49.5500      $114,906
Mersho, George                    Common Stock                          9/3/2020      1,152   $36.5500       ($42,106)     9/8/2020         (575)   $49.5550       $28,494
Mersho, George                    Common Stock                          9/3/2020        963   $36.5050       ($35,154)     9/8/2020         (963)   $49.3500       $47,524
Mersho, George                    Common Stock                          9/9/2020        100   $45.3600        ($4,536)     9/8/2020      (86,764)   $49.2800    $4,275,730
Mersho, George                    Common Stock                          9/9/2020        100   $45.3500        ($4,535)     9/8/2020       (1,108)   $49.4200       $54,757
Mersho, George                    Common Stock                          9/9/2020        100   $45.3900        ($4,539)     9/8/2020       (1,400)   $49.4400       $69,216
Mersho, George                    Common Stock                          9/9/2020     99,700   $45.4000    ($4,526,380)     9/8/2020       (3,501)   $49.4000     $172,949
Mersho, George                    Common Stock                         9/10/2020      4,634   $37.3650      ($173,149)     9/8/2020       (1,657)   $49.5200       $82,055
Mersho, George                    Common Stock                         9/10/2020        100   $37.3475        ($3,735)     9/8/2020         (100)   $49.4700        $4,947
Mersho, George                    Common Stock                         9/10/2020     46,435   $37.3600    ($1,734,812)     9/8/2020       (3,905)   $49.3600     $192,751
Mersho, George                    Common Stock                         9/10/2020     14,488   $37.3450      ($541,054)     9/8/2020       (2,125)   $49.4300     $105,039
Mersho, George                    Common Stock                         9/10/2020         80   $37.3700        ($2,990)     9/8/2020          (20)   $49.3800          $988
Mersho, George                    Common Stock                         9/10/2020      2,685   $37.3500      ($100,285)     9/8/2020         (150)   $49.5600        $7,434
Mersho, George                    Common Stock                         9/10/2020      1,150   $37.3750       ($42,981)     9/8/2020           (1)   $49.5898           $50
Mersho, George                    Common Stock                         9/10/2020        100   $37.3800        ($3,738)     9/8/2020          (15)   $49.5400          $743
Mersho, George                    Common Stock                         9/10/2020     10,328   $37.3550      ($385,802)
Mersho, George                    Common Stock                                      295,000              ($11,743,088)                  (115,000)              $5,670,519          180,000        180,000       $3,626,141     ($2,446,429)

Karcynski, Stanley                Common Stock                          9/8/2020     10,000   $42.9600     ($429,600)      9/8/2020      (20,000)   $44.9800     $899,600
Karcynski, Stanley                Common Stock                          9/8/2020     20,000   $45.5827     ($911,654)      9/8/2020      (15,000)   $47.7202     $715,803
Karcynski, Stanley                Common Stock                          9/8/2020     20,000   $46.7500     ($935,000)      9/8/2020       (5,995)   $48.5900     $291,297
Karcynski, Stanley                Common Stock                          9/8/2020     14,639   $47.9600     ($702,086)      9/8/2020       (9,005)   $49.0100     $441,335
Karcynski, Stanley                Common Stock                          9/8/2020        361   $49.5000      ($17,870)      9/9/2020      (20,000)   $45.5200     $910,400
Karcynski, Stanley                Common Stock                          9/9/2020     10,000   $43.1100     ($431,100)      9/9/2020      (20,000)   $46.2900     $925,800
Karcynski, Stanley                Common Stock                          9/9/2020     10,000   $44.1599     ($441,599)     9/10/2020      (20,000)   $37.5000     $750,000
Karcynski, Stanley                Common Stock                          9/9/2020     20,000   $44.9600     ($899,200)     9/10/2020      (20,000)   $40.0151     $800,302



            *Average Closing Prices from October 16 to November 16                                          1 of 2
                                                  Case 2:20-cv-04354-GRB-SIL Document 28-1 Filed 11/16/20 Page 3 of 3 PageID #: 472


Nikola Corporation (NKLA)
Class Period: March 3, 2020 to October 15, 2020
(Includes 90-Day Sales @ Statutory Pricing)                                                                                                                                                                                    32-Day
                                                                                                                                                                                                                              Mean Price
                                                                                                                                                                                          End-of-Class       Post-Class       $20.1452
                                                                               Purchase                                            Sales                                                     Shares             Shares        Estimated    Estimated
Plaintiff                         Security Description                           Date        Shares     Price      Amount          Date         Shares           Price      Amount          Retained           Retained         Value      Gain(Loss)

Karcynski, Stanley                Common Stock                                    9/9/2020      9,969   $45.4200      ($452,792)    9/10/2020      (10,000)      $40.5122     $405,122
Karcynski, Stanley                Common Stock                                    9/9/2020     10,031   $45.5200      ($456,611)    9/10/2020      (10,000)      $40.7100     $407,100
Karcynski, Stanley                Common Stock                                    9/9/2020     10,000   $46.1600      ($461,600)    9/11/2020      (10,000)      $34.1900     $341,900
Karcynski, Stanley                Common Stock                                    9/9/2020     10,000   $46.3600      ($463,600)    9/11/2020      (20,000)      $34.3000     $686,000
Karcynski, Stanley                Common Stock                                   9/10/2020     20,000   $37.0400      ($740,800)    9/11/2020      (15,000)      $34.2100     $513,150
Karcynski, Stanley                Common Stock                                   9/10/2020     10,000   $38.1600      ($381,600)    9/14/2020       (3,903)      $29.5200     $115,217
Karcynski, Stanley                Common Stock                                   9/10/2020     10,000   $38.4800      ($384,800)    9/14/2020      (20,000)      $31.0500     $621,000
Karcynski, Stanley                Common Stock                                   9/10/2020     10,000   $38.9595      ($389,595)    9/14/2020      (16,097)      $31.1000     $500,617
Karcynski, Stanley                Common Stock                                   9/10/2020     20,000   $39.2900      ($785,800)
Karcynski, Stanley                Common Stock                                   9/10/2020     20,000   $39.9300      ($798,600)
Karcynski, Stanley                Common Stock                                                235,000              ($10,083,907)                  (235,000)                  $9,324,642          85,000                   0                   ($759,265)

Karcynski, Stanley                PUT NIKOLA CORP $65.000 EXPIRES 07/17/2020      7/7/2020        200   $28.0000     ($560,000)      6/6/2020            (200)   $33.0000     $660,000                   0                0                    $100,000

Karcynski, Stanley                PUT NIKOLA CORP $50.000 EXPIRES 09/18/2020     9/14/2020        150   $19.6000      ($294,000)     9/8/2020            (300)    $6.1000     $183,000
Karcynski, Stanley                PUT NIKOLA CORP $50.000 EXPIRES 09/18/2020     9/14/2020        150   $19.9000      ($298,500)     9/8/2020            (150)    $6.1000      $91,500
Karcynski, Stanley                PUT NIKOLA CORP $50.000 EXPIRES 09/18/2020     9/14/2020        150   $19.7000      ($295,500)     9/9/2020            (150)    $6.6000      $99,000
Karcynski, Stanley                PUT NIKOLA CORP $50.000 EXPIRES 09/18/2020     9/14/2020        150   $19.7000      ($295,500)
Karcynski, Stanley                PUT NIKOLA CORP $50.000 EXPIRES 09/18/2020                      600               ($1,183,500)                         (600)                $373,500                   0                0                   ($810,000)

Karcynski, Stanley                                                                            235,000              ($11,827,407)                  (235,000)                 $10,358,142                                                      ($1,469,265)


Summary
Chau, Vincent (Vi Kinh)                                                                       100,000               ($5,007,040)                  (100,000)                  $2,912,400         100,000                0                     ($2,094,640)
Mersho, George                                                                                295,000              ($11,743,088)                  (115,000)                  $5,670,519         180,000          180,000                     ($2,446,429)
Karcynski, Stanley                                                                            235,000              ($11,827,407)                  (235,000)                 $10,358,142               0                0                     ($1,469,265)
Total                                                                                         630,000              ($28,577,535)                  (450,000)                 $18,941,061         280,000          180,000                     ($6,010,333)




            *Average Closing Prices from October 16 to November 16                                                    2 of 2
